Citation Nr: 1310954	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for low back disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served in the Naval Reserves with a verified period of inactive duty for training (INACDUTRA) from May 31, 2001, to June 11, 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is associated with the claims files.

The issues of entitlement to service connection for anxiety, heart disease, and lupus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

In August 2012, the Board remanded this case for additional evidentiary development.  For the reasons indicated below, the appeal is again REMANDED to the RO or the Appeals Management Center in Washington, DC.  


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In the May 2012 and August 2012 remands, the Board directed that the Veteran be schedule for VA examinations to determine whether she has CFS and bilateral knee disability, and if so, for an opinion regarding their etiology.  The originating agency was also directed to afford the Veteran appropriate VA examination(s) to determine the severity of her service-connected lumbar and cervical spine disabilities, including any associated neurological symptoms.

As noted in the Board's August 2012 remand, the Veterans Benefits Administration and the Veterans Hospital Administrative database listed different mailing addresses for the Veteran.  Accordingly, the Board's August 2012 remand directed the originating agency to confirm the Veteran's mailing address, arrange for the required examinations to be rescheduled, and if the Veteran failed to report for any examination, place a copy of the examination notification letter, which identifies the location and time for the scheduled examination, in the claims files.

On October 10, 2012, the Veteran husband contacted the Appeals Management Center (AMC) by email and confirmed the Veteran's current mailing address in Orlando, Florida.  

A January 2013 AMC memorandum notes that the Veteran failed to report for the last 4 examinations scheduled for her on July 9, 2012; October 9, 2012; November 11, 2012; and January 10, 2013.  Other than a listing of these dates, the record does not contain any documentation identifying the type, location and time for the scheduled examinations.  

In March 2013, the Veteran submitted a statement indicating that she had requested that some examinations be rescheduled.  The Veteran also indicated that she was unable to attend the final examination due to illness.  Previously, the Veteran's representative had argued that no notice was received by the Veteran concerning the examination scheduled for her in July 2012.

Given the history of conflicting mailing addresses, the failure to provide copies of the notification letters used to schedule the new examinations, and the Veteran's allegations of rescheduling, illness and lack of notice, the Board concludes that the Veteran must be given a final opportunity to attend the VA examinations as previously directed by the Board.  Should the Veteran fail to report for any of these examinations, the notification letter used to inform the Veteran of the specific type, time and place of the examination must be included in the record. 

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, arrange for the Veteran to be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all right and left knee disorders present during the period of the claims.  The claims files and a copy of any pertinent records in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to each knee disorder present at any time during the period of the claims as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's documented fall while on inactive duty for training in June 2001, or was caused or permanently worsened by the Veteran's service-connected disabilities.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Arrange for the Veteran to be afforded an examination by a physician with sufficient expertise to determine the etiology of any chronic fatigue syndrome present during the period of the claim.  The claims files and a copy of any pertinent records in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must provide an accurate and fully descriptive assessment of the Veteran's manifestations of fatigue.  The VA examiner should indicate whether the Veteran currently has a chronic fatigue disorder, or merely symptoms of fatigue arising from other chronic disorders.  If a chronic fatigue disorder is identified, the VA examiner must opine as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's naval service or was caused or permanently worsened by her service-connected disabilities.  If the examiner does not find a separate and distinct chronic fatigue disorder, but only symptoms of fatigue, the VA examiner must identify the disorder(s) responsible for the symptoms.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  Arrange for the Veteran to be scheduled for a VA examination(s) by an examiner(s) with sufficient expertise  to determine the current level of all impairment (including neurological impairment) resulting from the Veteran's service-connected lumbar and cervical spine disabilities.  The claims files and a copy of any pertinent records in Virtual VA not contained in the claims files must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claims.

6.  Undertake any other indicated development.

7.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

